                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

BIRGIT E. TUTTLE,
                                                      Case No.16-cv-11144
             Plaintiff,
                                                      Paul D. Borman
v.                                                    United States District Judge

COMMISSIONER OF SOCIAL                                R. Steven Whalen
SECURITY,                                             United States Magistrate Judge

          Defendant.
______________________________/

 ORDER (1) ADOPTING MAGISTRATE JUDGE WHALEN’S JANUARY29,
          2019 REPORT AND RECOMMENDATION (ECF NO. 41),
 (2) GRANTING PLAINTIFF’S COUNSEL’S MOTION FOR AN AWARD OF
         ATTORNEY FEES UNDER 42 U.S.C. § 406(b) (ECF NO. 37),
          (3) AWARDING AN ATTORNEY FEE OF $8,623.50; and
    (4) ORDERING A REFUND TO THE PLAINTIFF OF THE $5,500.00 IN
      ATTORNEY FEES PREVIOUSLY AWARDED UNDER THE EAJA

      On January 29, 2019, Magistrate Judge R. Steven Whalen issued a Report and

Recommendation to grant Plaintiff’s Attorney’s Petition for Fees and to award

Plaintiff’s counsel $8,623.50 in attorney fees, following a successful award of benefits

to the Plaintiff following a remand to the Commissioner in this case. Magistrate Judge

Whalen further Ordered that Plaintiff’s counsel refund to Plaintiff the $5,500.00 in

attorneys’ fees previously awarded to Plaintiff’s counsel under the Equal Access to

Justice Act (“EAJA”). Having reviewed the Report and Recommendation, and there


                                           1
being no timely objections from either party under 28 U.S.C. § 636(b)(1) and E.D.

Mich L. R. 72.1(d), the Court ADOPTS the Report and Recommendation (ECF No.

41), GRANTS Plaintiff’s counsel’s motion for an award of fees in the amount of

$8,623.50 (ECF No. 37), and further ORDERS the Plaintiff be refunded the

previously awarded $5,500.00 EAJA fee. The Court requires that Plaintiff’s counsel

submit to the Court an affidavit that the check was provided to Plaintiff.

IT IS SO ORDERED.



                                       s/Paul D. Borman
                                       PAUL D. BORMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: March 1, 2019

                           CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing order was served upon each
attorney or party of record herein by electronic means or first class U.S. mail on
March 1, 2019.


                                       s/Deborah Tofil
                                       Case Manager




                                          2
